DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-6, 8-13, and 15-18 are pending.  Claims 7 and 14 are cancelled.  Claims 10-13 and 17 are withdrawn.  

Claim Interpretation
In regards to the term "hydraulic resistance”, the examiner interprets this to be related to changes in pressure and flow rate as described in the instant specification ([0023]). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitations “a system pressure sensor for measuring pressure loss over the whole separation system” and “a single system sensor positioned in an outlet of the separation system” render the claim indefinite.  It is not clear how many sensors are in the system.  Is the system limited to only a single system sensor being the system pressure sensor?  
In regard to claim 5, the limitations “a first sensor”, “a second sensor”, and “the system sensor” render the claim indefinite.  It is not clear based on the limitation “a single system sensor” in claim 1 how many sensors are in the system.  

Claim Rejections - 35 USC § 103
Claims 1-6, 8-9, 15-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6491816 by Petro (Petro) in view of U.S. Patent No. 6911151 by Müller-Kuhrt et al. (Muller-Kuhrt) and WO2000/0012199 by Hartmann et al. (Hartmann).
	In regards to claims 1, 3, 15-16, and 18, Petro teaches a method in a separation system comprising parallel fluid paths (Figure 2A, column supply conduits 80a-d; C8/L1-11).  Petro teaches each parallel fluid path comprises a separation module (Figure 2A, chromatographic columns 102a-d; C8/L1-11; reading on claim 3).  Petro teaches the method comprises providing an adjustable flow restrictor in each fluid path (Figure 2A, in-line pressure reducers, flow restrictors, 82a-d; C8/L12-33).  The flow restrictor is positioned upstream of the separation module.  
Petro teaches identifying the flow rate and pressure resistance through each of the fluid paths (C8/L12-65).  Petro teaches that flow fluctuations are minimized (C8/L12-65); reading on uniform flow and reading on first flow rate and second flow rate kept at a constant level.  Petro teaches a flow rate of same constant level across the first separation module and the second 
Petro teaches a system pressure sensor for measuring pressure loss over the whole separation system (C8/L12-65; C8/L41-44).  Petro teaches a system flow meter for measuring flow over the whole separation system (C7/L43-56; C8/L12-65; C20/L3-17). 
Petro teaches a single pump for pumping fluid into both the first and second fluid paths (Figure 2a, single HPLC pump 116; C8/L12-18).  Petro teaches flowing fluid by operating the single pump (Figure 2a, single HPLC pump 116; C8/L12-18).  Petro teaches a single system sensor positioned in an outlet of the separation system (C21/L53-60).  Petro teaches measuring a characteristic of a flow through the whole separation system by the single system sensor (C21/L53-60).  Petro teaches using the first and second separation modules in parallel to separate the fluid provided by operating the single pump (Figure 2A, chromatographic columns 102a-d; C8/L1-11; Figure 2a, single HPLC pump 116; C8/L12-18). 
Petro teaches adjusting the hydraulic resistance of each of the fluid paths to minimize pressure fluctuations by controlling the adjustable flow restrictors, using the system pressure sensor (C8/L12-65).  Petro teaches the evaluation comprises measuring the residence time or chromatographic efficiency (Figure 6; C16/L36-53).  Petro teaches that flow restriction is used to minimize flow and pressure fluctuations (C8/L25-33).  Petro teaches a shape of output 
While Petro does not explicitly teach the shape of output concentration graphs of the first separation module and the second separation module is substantially the same; one of ordinary skill in the art at the time of the invention would be motivated to tune the overall shape of the concentration graphs of the separation modules in order to achieve desired chromatographic efficiency. 
Petro does not explicitly teach identifying the fluid path with the highest hydraulic resistance by measuring the hydraulic resistance in each fluid path sequentially and separately while stopping the fluid flow through all other fluid paths.  Petro does not teach that the hydraulic resistance is the same in each fluid path.  Petro does not teach that the hydraulic resistance of each fluid path is equal to the hydraulic resistant of the fluid path identified to have the highest hydraulic resistance. 
However, Müller-Kuhrt teaches a method in a separation system with parallel fluid paths each comprising a chromatography column (abstract).  Müller-Kuhrt teaches the method has adjustable flow restrictors which are used to control the hydraulic resistance through the fluid paths in the system (Figure 4, valves 10, flow meters 12; C6/L15-35).  Müller-Kuhrt teaches the flow through the parallel fluid paths is measured in terms of flow properties to determine a flow resistance (C2/L20-35); it would be obvious to one of ordinary skill in the art to stop the fluid flow through all other fluid paths in order to determine the properties of each fluid path.  The flow resistance of Müller-Kuhrt is indicative of hydraulic resistance.  Müller-Kuhrt teaches 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the method of Müller-Kuhrt for ensuring uniform flow and hydraulic resistance, as a result of flow through the fluid paths, in order to equalize the retention times of the components in the fluids.  The hydraulic resistance is equalized through control of the flow and pressure throughout the fluid paths in the system.  It would have been obvious to one of ordinary skill in the art to apply the method of Müller-Kuhrt in order to ensure uniform hydraulic resistance through all the fluid paths in the system of Petro.  It would be obvious to one of ordinary skill in the art to normalize the hydraulic resistance through all fluid paths in order to create a uniform, consistent, predictable system with fluid streams that do not have flow or pressure fluctuations. 
Petro teaches operating the first and second separation module in parallel and at the same time which are synchronized (C7/L43-56; C16/L36-53).  Petro teaches the evaluation comprises measuring the residence time or chromatographic efficiency (Figure 6; C16/L36-53).  While Petro does not explicitly teach the same system level residence time for the first 
The method of Müller-Kuhrt is applicable to a system with a third parallel flow path (reading on claims 15-16).  Modified Petro does not teach that the flow restrictor is positioned downstream of the separation module (reading on claim 15).
However, Hartmann teaches a method of controlling fluid flow in a purification method with parallel flow paths (abstract).  Hartmann teaches separating a liquid mixture (Pg. 1, column 1, paragraph 2).  Hartmann teaches parallel fluid paths with separation modules (Figure 1, cross-flow filtration modules 9, 9’, 10, 10’, 11, 11’, 12, and 12’; pg. 2, column 1, paragraph 17) and adjustable flow restrictors (Figures 1, control valve 13, 14, 15, 16; pg. 2, column 1, paragraph 17).  
Further, Hartmann teaches controlling the flow and pressure of the outlet through a variable restrictor (Pg. 2, column 1, paragraph 1).  Hartmann teaches controlling the flow and pressure with respect to set points (Pg. 2, column 1, paragraph 1).  Hartmann teaches control vales on each outlet of parallel fluid paths (Pg. 2, column 1, paragraph 17-18).  Hartmann teaches the flow restrictors control flow and pressure of the fluid (pg. 2, column 1, paragraph 17).  Hartmann teaches the flow restrictors control the delivery of fluids from the parallel fluid paths, such as to waste or a combination with other fluid streams, or is recycled (starting at pg. 2, column 1, paragraph 17 through pg. 3, column 1, paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated flow restrictors on the downstream side of a separation module (reading claim 18), as taught by Hartmann, into the separation method of modified Petro in order to control the flow rates through each of the separation modules as well as the overall flow through the system.  Further, it would be obvious to one of ordinary skill in the art at the time of the invention to place flow restrictors on the downstream side of a separation module in a system with parallel fluid paths as this is a known configuration in the art of chromatography. 
	In regards to claim 2, Petro teaches method of identifying and adjusting is automated using a control system (C4/L28-37). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the method of Petro automatic, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).
	In regards to claim 4, the term “disposable” is not limiting.  Anything is capable of being disposed of, thus the separation module of Petro is disposable. 
In regards to claims 5 and 9, Petro teaches the method further comprises the steps of providing a sensor of the same type in each of the parallel fluid paths (Figure 2A, flow-through detectors 130a-d; C7/L43-56).  Petro teaches measuring a characteristic fluid property with the sensors in the parallel fluid paths (Figure 6; C16/L36-53; C19/L43 to C20/L 17; C20/L40-53).  Petro teaches comparing measured characteristic fluid properties to evaluate or qualify the performance of the separation system (Figure 6; C16/L36-53).  The residence time is an evaluation of the performance of the separation system.  Petro teaches the comparison of 
	Müller-Kuhrt teaches the system has a system sensor at the outlet side and that the measurements from the system sensor are compared with other sensors in the fluid paths to evaluate a performance of the separation system (C5/L31-50).   
	Müller-Kuhrt teaches the comparison of the characteristic fluid property in the first and second parallel fluid paths to the characteristic fluid property measured by the system sensor qualifies, monitors, or documents the performance of the separation system (C5/L31-50; reading on claim 9). 
	In regards to claim 6, Petro teaches the evaluation comprises measuring the residence time or chromatographic efficiency (Figure 6; C16/L36-53).
	In regards to claim 8, Petro teaches the characteristic fluid property is changes in optical properties (C19/L43-64).

Response to Arguments 
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the 112b rejection; “the system sensor” is not unclear; claim 1 expressly recites a system pressure sensor for measuring pressure loss and measuring a characteristic of a flow by the single system sensor; the combination of these two clauses it is clear the single system sensor is distinct from the pressure sensor and the pressure sensor itself is not the system sensor; there is a single sensor apparat from the pressure sensor; the Examiner does not find this persuasive. 
It is not clear how many sensors are in the system.  Is the system limited to only a single system sensor being the system pressure sensor?  Or is the system pressure sensor in addition to a single system sensor?  
The claim limitations regarding sensors are unclear; the claims requires “a system pressure sensor” and “a single system sensor”.  The limitations create confusion because if there is only “a single system sensor” throughout the whole system then the an additional “system pressure sensor” is unclear.  The Examiner suggests making amendments to overcome the confusion. 
In regard to the applicant’s argument that the prior art references do not teach using the first and second separation modules in parallel to separate the fluid provided by operating the single pump; please see the updated rejection above in view of the amendments. 
In regard to the applicant’s argument that Petro describes sensors in parallel fluid paths; however this is not a description of a single system sensor positioned in the system output or a technique measuring a characteristic of a flow through the whole separation system by the single system sensor; the system sensor is distinct from the pressure sensor and the characteristic measured by the system sensor is not pressure; the method of claim 1 allows calibrating multiple parallel columns such that they may be operated/run thereafter in parallel to improve the separation efficiency that is otherwise decreased due to non-uniform flow over the individual modules in the parallel assembly; the applied; the Examiner does not find this persuasive. 
As noted in the rejection above: Petro teaches a single pump for pumping fluid into both the first and second fluid paths (Figure 2a, single HPLC pump 116; C8/L12-18).  Petro teaches flowing fluid by operating the single pump (Figure 2a, single HPLC pump 116; C8/L12-18).  Petro teaches a single system sensor positioned in an outlet of the separation system (C21/L53-60).  Petro teaches measuring a characteristic of a flow through the whole separation system by the single system sensor (C21/L53-60).  
The claim does not exclude the characteristic measured from being pressure.  Furthermore, Petro teaches measuring the average hydrodynamic radius. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improve separation efficiency that is otherwise decreased due to non-uniform flow over the individual modules in the parallel assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/KARA M PEO/Primary Examiner, Art Unit 1777